ReliaStar Life Insurance Company and its Separate Account N ING ADVANTAGE CENTURY PLUS SM Supplement dated July 22, 2011 to the Contract Prospectus dated April 29, 2011, as amended The following information amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Important Information Regarding the ING Clarion Global Real Estate Portfolio On July 1, 2011 , ING Clarion Global Real Estate Securities LLC, subadviser to the ING Clarion Global Real Estate Portfolio was renamed CBRE Clarion Securities LLC. Accordingly, the reference in your Contract Prospectus to ING Clarion Global Real Estate Securities LLC is replaced with CBRE Clarion Securities LLC. Important Information Regarding the Examples in the Fee Table Section The reference to 0.34% in the first paragraph under “ Examples ” on page 7 of the Contract Prospectus is deleted and replaced with 0.034%. X.100208-11A July 2011
